DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 3. Line 2, delete the term “an exit port” and insert –the exit port--. 

	Claim 4. Line 5, delete the term “an exit port” and insert –the exit port--. 

	Claim 13, line 3-4, delete the term “wherein at least one excipient” and insert –

	wherein the at least one excipient--. 

	Claim 14, line 1, delete the term “wherein at least one excipient” and insert –

	wherein the at least one excipient--. 

	Claim 15, line 2, delete the term “an exit port for depositing one or more 

plasticized fibers” and insert –the exit port for depositing the one or more 

plasticized fibers--.

Claim 18, line 1, delete the term “wherein gas flow” and insert –wherein the gas 

flow --.

Claim 19, line 1-2, delete the term “which gas flows” and insert –which the gas 

flows--.


flows--.

Claim 21, line 1, delete the term “wherein at least one exit” and insert –wherein 

the at least one exit--.


Claim 23, line 19, delete the term “an exit” and insert –the exit--.

Claim 24, line 20, delete the term “an exit” and insert –the exit--.

Allowable Subject Matter
Claims 1 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
 For the independent claim 1, the closest prior art Albed Alhnan (US 2019/0125681 A1) teaches solid dosage and its production involving selectively extruded and depositing layer by layer material including active ingredient and excipient (see [00100], [0087], [0201], claim 43). 
HIBI et al (US 2013/0261188 A1) states method of forming solid dosage involving drying via spray-drying and Maryanoff et al (US 2006/0094744 A1) teaches pharmaceutical dosage forms, involving spray coating (see [0042]), however, all the above closest prior art fail to teach either alone  or in combination, a method of manufacturing a pharmaceutical solid dosage forms comprising the steps of: injecting at least one active ingredient, at least one excipient, and at least one solvent  into an extrusion channel having a cross-section extending along its length inside a housing…structuring one or more plasticized fibers to a three dimensional structural network by depositing fibers along a path defined by a motion of translating or rotating stage…solidifying the deposited three dimensional structural network of one or more fibers by application of a gas flow through said network.
As for claim 23-24, the closest prior art above fails to teach either alone or in combination the product (pharmaceutical dosage) including three-dimensional network structure with said fiber network structure comprising one or more fibers with average fiber thickness in the range of 1.75 micron to 2.5 mm; said fiber having at least one active ingredient and at least one excipient through the fiber thickness; said fibers comprising fiber segments separated from and spaced from adjoining fiber segments by free spacing; and the free spacing defining one or more spaces in the drug-containing solid….and is manufactured via the same method as discussed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743




/NAHIDA SULTANA/Primary Examiner, Art Unit 1743